DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11-14 are objected to because of the following informalities:  
For claims 11-14, the preamble “A network device” appears to correctly be --The network device--.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5, 7-14, 16-20 of copending Application No. 16/715173 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose method/article/network device for continuous 5 GHz and 6 GHz operation; receive a first signal in 5 GHz, generate a second signal in 6 GHz; selecting first or .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10-17 are rejected under 35 U.S.C. 101 because claim 10 recites “a machine-readable storage medium” which may incorporate transistory medium that is not patentable.  Applicant is advise to add --non-transistory-- to the term.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the first radio” and “the second antenna” which lack antecedent basis.  Does claim 5 intended to be a dependent claim of claim 4 instead of claim 1?
Claim 12 recites “the first radio” and “the second antenna” which lack antecedent basis.  Does claim 12 intended to be a dependent claim of claim 11 instead of claim 10?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-16, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe US 9,991,909 in view of Har-Zion US 11,102,790.
1.	Watanabe discloses a method (realized by the device) for continuous operation by a network device (communication device; Col. 26 lines 11-13; Figs. 1, 4, 5, etc.) comprising: receiving, by the network device, a first signal (i.e. receive signal; Fig. 1); generating (Col. 26 lines 4-6), by the network device (i.e. communication device would have receive side and transmit side), a second signal (i.e. transmit signal); selecting, by the network device, a first filter (30A) or a second filter (30B) to be applied the first signal, wherein the first filter allows a lower frequency band to pass than the second filter (Col. 9 lines 7-12); selecting, by the network device, a third filter (Col. 26 lines 4-6; e.g. filter 30A on the transmit side part) or a fourth filter (30B on the transmit side) to be applied the second signal, wherein the third filter allows a lower frequency band to pass than the fourth filter (Col. 9 lines 7-12); and simultaneously applying, by the network device, the selected first or second filter to the first signal and the selected third or fourth filter to the second signal (simultaneous operation of the receive and transmit sides).
	Watanabe does not disclose the first signal in a 5 GHz band, the second signal in a 6 GHz band, the first/second filters in the 5 GHz band, the third/fourth filters in the 6 GHz band.
	Har-Zion discloses a network device may work on 5 and 6 GHz bands (Col. 5 lines 21-24) and simultaneous operation (Col. 3 lines 26-35).  Additionally it is also well known and art recognized in the art that filters can be designed to pass the desired bands.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the first signal and the first/second filters in the 5 GHz band and the second signal and the third/fourth filters in the 6 GHz band.  The modification would have been obvious because the frequency band can be designed to the desired characteristics and that the 5 and 6 GHz are known bands that may be designed as taught by Har-Zion (Col. 5 lines 21-24).
2.	The method of claim 1, wherein each of the first, second, third, and fourth filters comprises a low temperature co-fired ceramic (LTCC) filter, a dielectric resonator (DR) filter, a bulk acoustic wave (BAW) filter, or a combination thereof (Watanabe: Col. 9 lines 28-30).
3.	The method of claim 1, further comprising, transmitting, by the network device, the filtered second signal (Watanabe: Col. 26 lines 4-6; transmit side for transmitting signals).
4.	The method of claim 1, wherein receiving the first signal and generating the second signal further comprises: receiving, by a first antenna (Watanabe: item 2) connected to a first radio (3A,B) operating at the 5 GHz band, the first signal (as combined above, the receive signal and the corresponding filters, circuitries would be on 5 GHz); and generating, by a second radio (Watanabe: Col. 26 lines 4-6; transmit side item 3A,B) operating at the 6 GHz band and connected to a second antenna (transmit side item 2), the second signal (as combined above, the transmit signal and the corresponding filters, circuitries would be on 6 GHz).
5.	The method of claim 1, further comprising: processing, by a first radio (Watanabe: item 3A,B), the filtered first signal; and transmitting, by a second antenna (Watanabe: Col. 26 lines 4-6; transmit side item 2), the filtered second signal.
6.	The combination discloses the invention as discussed above but does not explicitly disclose the first filter allows a first frequency band in the range of 5150 to X MHz to pass, and the second filter allows a second frequency band in the range of X to 5895 MHz to pass, wherein X is a frequency between 5150 to 5895 MHz.  However, as already discussed the device would work in the 5 GHz band, thus the filters would necessarily work on the corresponding sub-bands of the 5 GHz band (e.g. as defined by the IEEE/FCC).  At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the filters to be sub-bands of the 5 GHz band.  The modification would have been obvious because the filters are necessarily designed to work in the 5 GHz band, thus sub-bands of 5 GHz band would be useable thereof.  As a result of using the sub-bands, the frequency ranges would necessarily be satisfied as claimed (e.g. U-NII-1 for first filter, U-NII-3 for second filter, X would be 5250; see current Application background [0002] and cited references).
7.	The combination discloses the invention as discussed above but does not explicitly disclose the third filter allows a third frequency band in the range of 5945 to Y MHz to pass, and the fourth filter allows a fourth frequency band in the range of Y to 7125 MHz to pass, wherein Y is a frequency between 5945 to 7125 MHz.  However, as already discussed the device would work in the 6 GHz band, thus the filters would necessarily work on the corresponding sub-bands of the 6 GHz band (e.g. as defined by the IEEE/FCC).  At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the filters to be sub-bands of the 6 GHz band.  The modification would have been obvious because the filters are necessarily designed to work in the 6 GHz band, thus sub-bands of 6 GHz band would be useable thereof.  As a result of using the sub-bands, the frequency ranges would necessarily be satisfied as claimed (e.g. U-NII-5 for third filter, U-NII-7 for fourth filter, Y would be 6425; see current Application background [0003] and cited references).
10.	The combination would similarly discloses the invention as discussed above for claim 1, including processing resource and machine-readable storage medium comprising instructions executable by the processing resource to perform the receive and generate functions (Watanabe: Col. 1 lines 21-22, Fig. 7; processor and memory are necessarily exist in the communication device, thus providing the processing resource and the executable instructions).
11.	The combination would similarly discloses the invention as discussed above for claim 4.
12.	The combination would similarly discloses the invention as discussed above for claim 5.
13.	The network device of claim 10, further comprising a switching device (Watanabe: items 10, 40A) and instructions (controls) to select the first or second filter, select the third or fourth filter, and simultaneously apply the selected filters to the signals.
14.	The network device of claim 10, further comprising: a first, a second, a third, a fourth switches (Watanabe: items 10, 40A on receive and transmit sides); and instructions to select and apply the filters to select, by first switch (10), the first or second filter to be applied to the first signal; select, by the second switch (transmit side item 40A), the third or fourth filter to be applied to the second signal; and select, by the third switch (40A), the filter first signal; and select, by the fourth switch (transmit side item 10), the filtered second signal.
15.	The combination would similarly discloses the invention as discussed above for claim 6.
16.	The combination would similarly discloses the invention as discussed above for claim 7.
18.	The combination would similarly discloses the invention as discussed above for claims 1 and 10.
19.	The combination would similarly discloses the invention as discussed above for claims 6, 7, 15, 16.

Allowable Subject Matter
Claims 8, 9, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and no provisional rejections remain (see above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Federal Register on § 15.407 (Federal Register / Vol. 79, No. 84 / Thursday, May 1, 2014 / Rules and Regulations / Page 24579) on 5 GHz sub-bands; Nguyen (New Rules for Unlicensed National Information Infrastructure (U-NII) Bands) on 5 GHz bands; Federal Register on U-NII-4 band (Federal Register / Vol. 85, No. 25 / Thursday, February 6, 2020 / Proposed Rules / Page 6843); FCC 18-147 (Page 10505) on 6 GHz bands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843    

/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843